United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



Graham Patent Law
P.O. Box 451
Rockwood ON N0B 2K0 CA CANADA
In re application of	                                       :	
GLEESON, BRYAN MICHAEL   et al.	   	:   DECISION ON PETITION 
              	                                                                      :   UNDER 37 CFR § 1.181
Application No. 15/947,736	                                        :
Filed:  04/06/2018					   
For:  	LEDGER UPDATE NETWORK AND METHOD OF UPDATING A LEDGER



This letter is responsive to the renewed petition filed on February 4, 2022 under 37 CFR 1.181 requesting withdrawal of the final Office action mailed on September 16, 2021.

The petition is DISMISSED.


BACKGROUND

On September 16, 2021, a final Office action was mailed.

On November 16, 2021, an after final response was filed.

On December 10, 2021, an advisory action was mailed

On December 16, 2021, a notice of appeal and pre-appeal conference request was filed.

On December 16, 2021, a petition was filed.

On January 28, 2022, a petition decision was mailed.

On February 4, 2022, a renewed petition was filed.

On March 1, 2022, a pre-appeal conference decision was mailed.

RELEVANT RULES, STATUTES AND GUIDELINES

Relevant portions of the patent rules recite the following:

37 CFR 1.181(a)(1) states:
(a) Petition may be taken to the Director:
(1) From any action or requirement of any examiner in the ex parte prosecution of an application, or in ex parte or inter partes prosecution of a reexamination proceeding which is not subject to appeal to the Patent Trial and Appeal Board or to the court

37 CFR 1.181(f) states:
(f) The mere filing of a petition will not stay any period for reply that may be running against the application, nor act as a stay of other proceedings. Any petition under this part not filed within two months of the mailing date of the action or notice from which relief is requested may be dismissed as untimely, except as otherwise provided. This two-month period is not extendable.

37 CFR 41.31(a)(1) states:
(a) Who may appeal and how to file an appeal An appeal is taken to the Board by filing a notice of appeal.
(1) Every applicant, any of whose claims has been twice rejected, may appeal from the decision of the examiner to the Board by filing a notice of appeal accompanied by the fee set forth in § 41.20(b)(1) within the time period provided under § 1.134 of this title for reply.

37 CFR 41.31(a)(1) states:
(1) Every applicant, any of whose claims has been twice rejected, may appeal from the 
decision of the examiner to the Board by filing a notice of appeal accompanied by the fee set forth in § 41.20(b)(1) within the time period provided under § 1.134 of this title for reply. 



DISCUSSION AND ANALYSIS

In the renewed petition, applicant presents the following points:
Applicant’s Petition was not rendered moot by Applicant’s Notice of Appeal.
Contrary to the Petition Decision, Applicant’s claim for relief was only properly reviewable by petition under 37 CFR 1.181.
Contrary to the Petition Decision, Applicant’s Petition was timely filed within the meaning of 37 CFR 1.181(f).




It is noted, however, that the petition decision dated January 28, 2022 pointed to 37 CFR 1.181(a)(1), also cited above, which indicates:

“(a) Petition may be taken to the Director:
From any action or requirement of any examiner in the ex parte prosecution of an application, or in ex parte or inter partes prosecution of a reexamination proceeding which is not subject to appeal to the Patent Trial and Appeal Board or to the court”

The filing of a notice of appeal places the application “subject to appeal” within the meaning of 37 CFR 41.31(a)(1), which states:

“(1) Every applicant, any of whose claims has been twice rejected, may appeal from the decision of the examiner to the Board by filing a notice of appeal accompanied by the fee set forth in § 41.20(b)(1) within the time period provided under § 1.134 of this title for reply


Applicant’s petition points to 37 CFR 1.181(f) to indicate that “nothing in the regulation warns or even suggests the filing of a Notice of Appeal renders a petition under 37 CFR 1.181 moot. Therefore, pursuant to fundamental principles of statutory interpretation, a petition under 37 CFR 1.181 cannot be considered moot by the mere filing of a Notice of Appeal.

As noted above, applicant is directed to 37 CFR 1.181(a)(1) which clearly states that a petition may be taken to the Director from any action or requirement of any examiner “which is not subject to appeal” and 37 CFR 41.31(a)(1) which states that applicant “may appeal from the decision of the examiner to the Board by filing a notice of appeal”.

Applicant’s petition argues that “Since the Petition Decision fails to articulate any statutory authority for concluding that Applicant’s Petition is moot, and the conclusion of mootness reached by the Director of Art Unit 3600 (“Art Unit Director”) is inconsistent with fundamental principles of statutory interpretation, Applicant submits that the aforementioned basis for dismissing Applicant’s Petition is both arbitrary and unsupported by substantial evidence, contrary to the Administrative Procedures Act.”. The Office maintains its position that the petition is moot in view of the fact that the application was subject to appeal by the filing of 

Applicant argues in the petition that “37 CFR 1.181(a)(1) only allows a petition to the Director for relief that is not reviewable by way of appeal to the Patent Trial and Appeal Board. MPEP 1002.02(c) explicitly lists “prematureness of final rejection” as an error that may not be reviewed by the Patent Trial and Appeal Board but instead may only be reviewed by petition under 37 CFR 1.181”. This is true, however, 37 CFR 1.181(a)(1) also indicates that a petition may be taken to the Director from any action which is not subject to appeal to the Patent Trial and Appeal Board or to the court. In this case, the application is currently subject to appeal.

Applicant argues in the petition that “Since Applicant’s Petition explained that the Office guidance and jurisprudence confirms that the Office cannot satisfy its burden of persuasion without considering the totality of the evidence of record, and further explained that the Final Office Action was premature for failing to rebut any of Applicant's submissions, the subject matter of Applicant’s Petition was clearly reviewable only by petition under 37 CFR 1.181.”

Although the petition is dismissed in view of the reasons set forth above, it is also noted that the final Office action, on pages 2-3, mailed September 16, 2021, under the “Response to Arguments” section provides a rebuttal to applicant’s submissions in applicant’s response. Therefore, the applicant’s argument that the final Office action was premature for failing to rebut “any” of Applicant’s submissions is not convincing.

Applicant argues in the petition that “Applicant also notes that 37 CFR 1.181(c) explicitly authorizes the Director to direct the Examiner to provide “reasons for his or her decision upon the matters averred in the petition”. Since Applicant’s Petition explicitly requested that the Art Unit Director withdraw the finality of the Final Office Action for prematurity, and further requested that the Art Unit Director instruct the Examiner to fully respond to Applicant’s submissions, the relief requested in Applicant’s Petition was clearly available in a petition under 37 CFR 1.181.”

It is well within the authority of the Director to direct an examiner to furnish the requirements under 37 CFR 1.181(c). It is discretionary on the Director to request that information based on the facts of the application. In the instant application, such request is unnecessary in view of the reasons set forth above.


With respect to the merits of the prior art rejection, applicant argues “As an initial point, Applicant notes that, contrary to the Petition Decision, Applicant’s Petition did not question whether references qualified as prior art under 35 USC 102 or 103. Instead Applicant’s Petition explained that, although Applicant had rebutted the Examiner's claim rejections, the Examiner had failed to rebut Applicant’s 

“explain how modifying the token transaction computer and the single “modified” activation request message taught by Roffey with the single primary transaction value of Clark would realize a sequence in which the token transaction computer of Roffey authorizes a transaction for an undiscounted purchase price after receiving (i) a first message (that includes authentication information and the undiscounted purchase price) and (ii) a second message (that includes the authentication information and a discount amount).” And

“Contrary to at least 37 CFR 1.104(b), the Final Office Action also fails to explain how modifying the token transaction computer and the single “modified” activation request message taught by Roffey with the single primary transaction value of Clark would realize a sequence in which the token transaction computer of Roffey receives a first message (that includes authentication information and an undiscounted purchase price), receives a second message (that includes the authentication information and a discount amount), and updates a ledger with the discount amount after authorizing a transaction for the undiscounted purchase price.”

With regard to the examiner’s rejection of the claims, the examiner has taken a substantive position on patentability and the resolution of whether that position is correct or not is a matter for appeal. If the Office action is correct on the merits then it is correct, if not, it is incorrect, but this issue is one that must be resolved by appeal. Thus, the request for supervisory authority presented in this petition amounts to a request for relief from the examiner’s position.  But such relief is unavailable via petition, because the correctness of the examiner’s position is appealable only.  

With regard to the examiner’s rejection of the claims, the examiner has taken a substantive position on patentability and the resolution of whether that position is correct or not is a matter for appeal. If the Office action is correct on the merits then it is correct, if not, it is incorrect, but this issue is one that must be resolved by appeal. Thus, the request for supervisory authority presented in this petition amounts to a request for relief from the examiner’s position.  But such relief is unavailable via petition, because the correctness of the examiner’s position is appealable only.  








	“However, 37 CFR 1.181(f) does not require all such petitions to be filed within two months of the mailing date of the action, but instead also allows petitions to be filed within two months of the notice from which relief is requested, except as otherwise provided. See 37 CFR 1.181 (f) (“Any petition under this part not filed within two months of the mailing date of the action or notice from which relief is requested may be dismissed as untimely, except as otherwise provided”).”

“Consistent with the Office guidance, Applicant first addressed the issue of prematurity in Applicant’s response (after final) filed November 16, 2021 (“Response After Final’), See MPEP 706.07(c) (“Any question as to prematureness of a final rejection should be raised, if at all, while the application is still pending before the primary examiner’.) In Response After Final, Applicant also requested that the Examiner withdraw the Final Office Action for prematurity. Applicant’s Petition noted that the Advisory Action dated December 10, 2021 (“Advisory Action’) failed to address these deficiencies. See, e.g., Applicant’s Petition, at p. 5 (“Applicant raised these deficiencies in Response After Final. However, the Advisory Action fails to address these deficiencies or otherwise respond to any of Applicant’s submissions. Instead, the Advisory Action simply stated that “[t]he rejection is maintained”).

“Since Applicant requested relief from prematurity from the Examiner before filing Applicant’s Petition, as required by MPEP 706.07(c), and Applicant’s request for relief was first denied in the Advisory Action, not in the Final Office Action, the “notice from which relief is requested” is the Advisory Action and the period for filing a petition under 37 CFR 1.181 is calculated from the mailing date of the Advisory Action. This calculation is consistent with the general Office guidance on reconsideration requests. See, e.g., MPEP 1002 (stating “if applicant requests reconsideration, under 37 CFR 1.111(b), of the requirement for a new drawing, the examiner's action on this request, if adverse, establishes the beginning of the 2- month period for filing the petition. The petition must be filed within this period even though the period for reply to the rejection of the claims may extend beyond the 2-month period”).”

“Since Applicant requested relief from prematurity from the Examiner before filing Applicant’s Petition, as required by MPEP 706.07(c), and Applicant’s request for relief was first denied in the Advisory Action, not in the Final Office Action, the “notice from which relief is requested” is the Advisory Action and the period for filing a petition under 37 CFR 1.181 is calculated from the mailing date of the Advisory Action. This calculation is consistent 

Applicant appears to be mis-interpreting this section of the rules. A petition under 37 CFR 1.181(f) should be filed within two months of the mailing date of the action or notice from which relief is requested. In the instant application, the petition was filed on December 16, 2021 which is more than two months from the final Office action dated September 16, 2021. The applicant’s arguments and amendment filed on November 16, 2021 does not constitute a petition within the meaning of 37 CFR 1.181(f).



CONCLUSION

For the foregoing reasons, the application has been returned to art unit 3621 to await applicant’s response to the pre-appeal conference decision mailed March 1, 2022.

Since this is a decision on a renewed petition addressing the same issues, if applicant wishes to request further review of this matter, a Petition to the Office of the Deputy Commissioner for Patent Examination Policy under MPEP 1002.02(b)(17) “Petitions to review a decision of Technology Center Director or Central Reexamination Unit Director, 37 CFR 1.181” should be filed.

Any inquiry surrounding this decision should be directed to Quality Assurance Specialist Marc Jimenez at (571) 272-4530.

In view of the above, the petition is DISMISSED.


/DEBORAH J REYNOLDS/Director, Art Unit 3600                                                                                                                                                                                                 ___________________________
Deborah Reynolds, Director
Patent Technology Center 3600
(571) 272-0734


/MJ/ 03/02/2022